COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Humphreys and Senior Judge Willis
Argued at Alexandria, Virginia


MAUREEN PILAR FALO
                                           MEMORANDUM OPINION * BY
v.   Record No. 2730-01-4                JUDGE ROBERT J. HUMPHREYS
                                              DECEMBER 17, 2002
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     Kathleen H. MacKay, Judge

          Frank Salvato for appellant.

          Robert H. Anderson, III, Senior Assistant
          Attorney General (Jerry W. Kilgore, Attorney
          General, on brief), for appellee.


     Maureen Falo appeals her conviction, after a jury trial,

for grand larceny, in violation of Code § 18.2-95.    Falo

contends the trial court erred in finding the evidence

sufficient to establish she committed the offense, as a

principal in the second degree.   We disagree and affirm the

conviction.

     "Where the sufficiency of the evidence is challenged after

conviction, it is our duty to consider it in the light most

favorable to the Commonwealth and give it all reasonable


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication. Further, because this opinion has
no precedential value, we recite only those facts essential to
our holding.
inferences fairly deducible therefrom."       Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).          So

viewed, the evidence established that on December 22, 2000, Falo

and her sister, Cristina, were shopping in a Neiman Marcus store

in McLean, Virginia.        When the women arrived at the store, Falo

was carrying a purse and a garment bag, which contained a coat

she had purchased from another store earlier that day.          Cristina

was carrying a purse and a blue shopping bag.

        While the women were in the store, Kevin Solan, a security

officer for Neiman Marcus, observed the women, via video

monitors, engage in what he considered to be suspicious

behavior. 1       Solan first observed Falo select a red tank top from

the end of a rack of coats, and take it from the rack to look at

it. 2       Falo then placed the tank top back on the rack, but put it

between two of the coats.        Falo then walked away from the rack,

but returned a few moments later with Cristina.        At that time,

Solan saw Falo take a brown coat from the rack, remove it from

its hanger, and give it to Cristina.        The women then continued

to browse.




        1
       During trial, the jury viewed portions of four videotapes
reflecting most of the events to which Solan testified.
        2
       Solan testified that the tank top had been misplaced on
the rack of coats and would not normally have been hanging on
that particular rack.

                                    - 2 -
        A short time later, Solan observed Falo select a black

coat, from a different area of the store, and carry it, on its

hanger, to a "hard aisle" of the store where she met up with

Cristina.    At that point, Solan observed Falo take the garment

bag she was carrying and place it "over the top" of the brown

coat Cristina was holding.    Falo then went to a store register

and placed the black coat she had selected on hold.

        While Falo was placing the black coat on hold, Solan

watched Cristina go to another area of the store, walk behind an

unmanned register, and take an empty, red Neiman Marcus shopping

bag from behind the register.    Cristina carried the open

shopping bag with her as she continued to browse the store

aisles.

        Solan next observed, that after placing the black coat on

hold, Falo returned to the rack of coats, where she had hung the

red tank top.    Falo took the red tank top from its hanger and

"folded it up in her arms."    She then walked over to Cristina

and gave her the shirt.    At that time, Cristina took all of the

items she was carrying to a fitting room, in another area of the

store.

        While Cristina was in the fitting room, Falo continued to

shop.    Solan saw Falo select another black coat, as well as

three other tank tops, and take them to Cristina's fitting room.

The new tank tops were "sky blue," "pink," and "red."    Falo did



                                 - 3 -
not remove any of these items from their hangers before handing

them to Cristina.

        Shortly thereafter, another security officer, Dee Dee

Laucevicius, who had gone to the floor to observe the women more

closely, saw Cristina, through the slats in the dressing room

door, place the brown jacket and red tank top in the Neiman

Marcus shopping bag.    A few moments later, Cristina emerged, met

up with Falo, and returned the black coat, and the three tank

tops on hangers, to a sales associate.    Both Falo and Cristina

then proceeded to leave the store.

        As the women left the store, Solan and Laucevicius observed

that Cristina was still carrying her purse, her blue shopping

bag, and Falo's garment bag.    However, she was also carrying the

red Neiman Marcus bag, which now visibly contained items.       Solan

and Laucevicius stopped the women just outside of the store

doors.    They retrieved the Neiman Marcus shopping bag and found

the brown coat and red tank top inside.

        While questioning the women in a back room of the store,

Solan asked "Is there anything else I should know about the

merchandise . . . that I should know about that I haven't

recovered?"    In response, Falo replied, "Cristina, tell him."

At trial, the evidence established that the price for the red

tank top was $150 and that the price for the brown coat was

$780.    On this evidence, the trial court found Falo guilty of

grand larceny, as a principal in the second degree.

                                 - 4 -
     On appeal, Falo contends the trial court erred in finding

the evidence sufficient to establish that she committed the

offense as a principal in the second degree.    Specifically, Falo

argues the evidence did not exclude the reasonable possibility

that Cristina acted alone.   We disagree.

     "A principal in the second degree is one who is not only

present at a crime's commission, but one who also commits some

overt act, such as inciting, encouraging, advising, or assisting

in the commission of the crime or shares the perpetrator's

criminal intent."   Moehring v. Commonwealth, 223 Va. 564, 567,

290 S.E.2d 891, 892 (1982) (citations omitted).    "In order for a

person to be a principal in the second degree to a felony, the

individual must 'know or have reason to know of the principal's

criminal intention and must intend to encourage, incite, or aid

the principal's commission of the crime.'"     Jones v.

Commonwealth, 15 Va. App. 384, 387, 424 S.E.2d 563, 565 (1992)

(quoting McGhee v. Commonwealth, 221 Va. 422, 427, 270 S.E.2d
729, 732 (1980)).   Furthermore,

          [w]hether an accused knew or had reason to
          know of the principal's criminal intention,
          whether an accused encouraged the
          principal's commission of the crime, and
          whether the encouragement induced the
          principal's commission of the crime are
          questions of fact to be resolved by the fact
          finder unless reasonable persons could not
          disagree as to the resolution of these
          issues.




                               - 5 -
McGhee, 221 Va. at 427, 270 S.E.2d at 733.   "Every person who is

present lending countenance, aiding or abetting another in the

commission of an offense is liable to the same punishment as if

he had actually committed the offense."   Spradlin v.

Commonwealth, 195 Va. 523, 527, 79 S.E.2d 443, 445 (1954)

(citations omitted).

           In Brown v. Commonwealth, 130 Va. 733 at
           736, 107 S.E. 809 at 810, 16 A.L.R. 1039,
           the court said: "Mere presence when a crime
           is committed is, of course, not sufficient
           to render one guilty as aider or abettor.
           There must be something to show that the
           person present and so charged, in some way
           procured, or incited, or encouraged, the act
           done by the actual perpetrator." Kemp's
           Case, 80 Va. 443, 450. But whether a person
           does in fact aid or abet another in the
           commission of a crime is a question which
           may be determined by circumstances as well
           as by direct evidence.

Shiflett v. Commonwealth, 151 Va. 556, 561, 145 S.E. 336, 338

(1928).   Nevertheless,

           "[w]hen the evidence is wholly
           circumstantial . . . all necessary
           circumstances proved must be consistent with
           guilt and inconsistent with innocence and
           exclude every reasonable hypothesis of
           innocence. The chain of necessary
           circumstances must be unbroken.
           Nevertheless, it is within the province of
           the jury to determine what inferences are to
           be drawn from proved facts, provided the
           inferences are reasonably related to those
           facts."

Dowden v. Commonwealth, 260 Va. 459, 468, 536 S.E.2d 437, 441

(2000) (quoting Inge v. Commonwealth, 217 Va. 360, 366, 228
S.E.2d 563, 567-68 (1976)).

                               - 6 -
        Here, the evidence established not only that Falo was

present, but that she personally identified the two items

eventually stolen by Cristina, and gave them to Cristina.       Falo

also placed her own garment bag over the top of the brown coat

after she gave it to Cristina, effectively concealing it from

view.    Moreover, Falo removed only the stolen items - the red

tank top and the brown coat - from their hangers, despite the

fact that she handled many items in the store and provided

Cristina with several other items to try on in the fitting room.

        Perhaps more importantly, after Cristina left the fitting

room, Falo was with her when she returned several items to the

sales associate, but did not return the brown coat and the red

tank top.    Falo was also with Cristina as Cristina left the

store carrying the red Neiman Marcus shopping bag.    The bag was

visibly filled with items, although Cristina had made no

purchases in the store.    Finally, when Solan questioned the

girls about the incident and asked whether there was anything

more he should know, Falo responded as if she had knowledge of

the theft, stating, "Cristina, tell him."

        Under familiar principles, "it is our duty to look to that

evidence which tends to support the verdict and to permit the

verdict to stand unless plainly wrong.    If there is evidence to

sustain the verdict, this court should not overrule it and

substitute its own judgment, even if its opinion might differ



                                 - 7 -
from that of the jury."   Tasker v. Commonwealth, 202 Va. 1019,

1026, 121 S.E.2d 459, 464 (1961) (citations omitted).    Further,

          [t]he inferences to be drawn from proven
          facts, so long as they are reasonable, are
          within the province of the trier of fact.
          The mere possibility that the accused might
          have had another purpose than that found by
          the fact finder is insufficient to reverse a
          conviction on appeal. It is permissible for
          the fact finder to have concluded that a
          person intended the immediate, direct, and
          necessary consequences of his voluntary
          acts.

Hancock v. Commonwealth, 12 Va. App. 774, 782-83, 407 S.E.2d
301, 306 (1991) (citations omitted).

     Although any single circumstance here may not have been

sufficient to establish Falo's culpability, we hold that based

upon the totality of the circumstances, a jury could have

reasonably concluded that Falo knew about the offense, lent her

"countenance" to the theft, and in fact "aided and abetted"

Cristina by providing her with the merchandise and helping her

to conceal her conduct.   See Foster v. Commonwealth, 179 Va. 96,

100, 18 S.E.2d 314, 316 (1942) ("[P]roof that a person is

present at the commission of a crime without disapproving or

opposing it, is evidence from which, in connection with other

circumstances, it is competent for the jury to infer that he

assented thereto, lent to it his countenance and approval, and

was thereby aiding and abetting the same.").   Moreover, contrary

to Falo's argument, the evidence as a whole clearly excluded any

reasonable hypothesis that Falo had no knowledge of Cristina's

                               - 8 -
conduct and that Cristina acted solely on her own.   See Spencer

v. Commonwealth, 238 Va. 275, 283-84, 384 S.E.2d 775, 779 (1989)

(noting the hypotheses of innocence "which must be . . .

excluded are those which flow from the evidence itself, and not

from the imaginations of defense counsel").

     For these reasons, we hold the evidence was sufficient to

sustain the jury's verdict of guilt beyond a reasonable doubt,

and we affirm the trial court's entry of final judgment.

                                                           Affirmed.




                              - 9 -